Citation Nr: 0211380	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from August 1966 to November 
1976.  

This case comes before the Board of Veterans Appeal (Board) 
on appeal from rating decisions of the Colombia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In his substantive appeal, VA Form 9, received in May 2000 
the veteran indicated that he desired a Board hearing.  In 
March 2001, he stated that he no longer desired a hearing.  
Thus, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.702(e).  

This case has previously been before the Board.  In April 
2001 the case was remanded to the RO for further development.  
That development having been completed to the extent 
possible, the case has been returned to the Board.  


FINDING OF FACT

Colon cancer was not manifest during service or within the 
initial post-service year, and is not otherwise related to 
active service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1966 service entrance examination report shows that 
the anus, rectum and genitourinary stem were normal.  On the 
accompanying medical history he denied having or having had 
cancer.  A June 1972 record of treatment notes complaints of 
a one-month history of intermittent rectal bleeding.  
Physical examination revealed a small linear tear in the 
rectal mucosa.  An April 1975 record of treatment shows the 
veteran complained of low back pain.  No bowel symptoms were 
noted.  A November 1976 report of examination shows that the 
anus and rectum and genitourinary system were normal.  On the 
accompanying medical history he indicated that he did not 
know whether he had or had ever had cancer.   

On VA examination in August 1980, the veteran reported a 
history of abdominal problems for the previous four years.  
The report of examination notes that he complained of 
frequent gas distention and claimed eating greasy or spicy 
food upset his stomach.  Bowel movements were regular.  He 
denied any blood or tarry tools.  The anterior abdominal wall 
was flat.  No masses and no tenderness were noted.  

Private treatment records form P. Hospital reflect that the 
veteran underwent colon resection for neoplastic lesions of 
ascending colon and hepatic flexure in May 1996.  The 
diagnoses were right colon, partial resection, residual 
tubulovillous adenoma, evidence of previous biopsies, and no 
adenocarcinoma identified.  

Private treatment records from B. M. C. dated in May 1996, 
reflect the veteran's reported history of four days of crampy 
lower abdominal pain in April 1996.  The impression was 
neoplastic lesions of the ascending colon and hepatic flexure 
region with a family history of colon cancer.  The examiner 
commented that although the biopsies had not shown them to be 
cancerous, they were large bulky lesions needing surgical 
extirpation.  

In his notice of disagreement received in December 1999, the 
veteran expressed disagreement with the denial of service 
connection for colon cancer.  He asserted that his colon 
cancer was related to exposure to Agent Orange.  

VA outpatient records received in May 2000 show treatment for 
colon polyps.  An August 1996 record of treatment notes that 
the veteran had had colon surgery that year for an abnormally 
bleeding segment of colon.  The examiner noted that it was 
not found to be cancerous.  A November 1997 record of 
treatment notes that colon polyps had been surgically 
excised.  A February 1998 record notes colon polyps.  A 
February 2000 record of treatment reflects an impression of 
questionable history of colon cancer with partial colectomy.  

By letter received in March 2002, the veteran's private 
physician, H. O., stated that the veteran had had appropriate 
treatment for a prior diagnosis of colon cancer, to include 
bowel resection.  He opined that it was possible that Agent 
Orange may have played a role in the development of his colon 
cancer.   

Private treatment records received in June 2001 note a 
history of colon cancer.  

On VA examination in August 2001, the examiner stated that he 
had reviewed the C-file.  The assessment was status post 
cancer of the colon, residual tubular villous adenoma, and 
status post right hemicolectomy.  The examiner opined that 
cancer was not related to Agent Orange.  He added that the 
veteran had a strong family history.  He stated that it was 
possible that the veteran had a genetic origin for his colon 
cancer as colon cancer was shown to run in families.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for a malignant 
tumor may be granted if manifested during service or within 1 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, soft tissue sarcoma, and 
diabetes mellitus.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 
Fed. Reg. 42600-42608 (2002).

A veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  38 U.S.C.A. § 
1116. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was notified of the rating 
decision by letter dated in March 1999.  He was further 
notified of the reasons and bases for the denial of his claim 
in the March 2000 statement of the case and in the June 2000 
and August 2001 supplemental statements of the case.  He was 
notified in the April 2001 Board remand of the evidence he 
needed to submit in order to substantiate his claim.  The 
Board concludes that the discussions in the March 1999 rating 
decision and in the statement and supplemental statements of 
the case, as well as the Board remand, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letters 
dated in March 2000, October 2000, and June 2001, the veteran 
was advised of the evidence he needed to submit and the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  There is a VA examination and 
opinion of record, as well as a private opinion.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

The veteran asserts that colon cancer is a result of exposure 
to herbicides during service.  The issue of whether the cause 
of the veteran's colon cancer is related to service, in 
general, requires competent evidence.  However, the veteran 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Board notes that there is no competent evidence of colon 
cancer during service or within 1 year of separation from 
service.  Although the veteran voiced some digestive tract 
complaints during service, his complaints were not associated 
with colon cancer.  Furthermore, cancer was not diagnosed at 
time of separation or identified during the 1980 VA 
examination.  Rather, the most reliable evidence reflects a 
distant onset with manifestations being identified in 1996.

The veteran has asserted that his colon cancer is associated 
with herbicide exposure.  Based on service in Vietnam, his 
statement in 1980 that he may have been exposed and the 
recent provision of 38 U.S.C.A. § 1116, the Board accepts 
that the veteran was exposed to herbicides.  However, colon 
cancer is not a condition enumerated under 38 C.F.R. 
§ 3.309(e).  Consequently, the veteran is not entitled to a 
presumption that colon cancer is due to herbicide exposure.  

The competent evidence does not show that colon cancer is 
related to service.  While Dr. H. O. stated that it was 
possible that Agent Orange may have played a role in the 
development of the veteran's colon cancer, no reason or basis 
for the opinion was provided.  Thus, the Board finds this 
opinion to be too speculative in terms of establishing the 
necessary link between colon cancer and service.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  However, the VA 
sought clarifying information from a disinterested VA 
examiner.

In contrast, the August 2001 VA examiner reviewed the 
veteran's C-file.  He specifically stated that cancer was not 
related to Agent Orange exposure.  Rather, he suggested that 
it was genetic based on his family history.  The Board finds 
this opinion to be more reliable.  The opinion of the VA 
examiner is clear and definite, rather than expressed in 
terms of possibility.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In summary, there is no evidence of colon cancer inservice or 
within one year of separation, and no reliable evidence 
linking colon cancer to service or herbicide exposure.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for colon cancer is denied.  


ORDER

Service connection for colon cancer is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

